Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 1 of 121




              EXHIBIT 1
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 2 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 3 of 121




                                                  Roberts



   et seq.




                       Burns                                  et al

                                              et seq.




                                               Roberts      Burns




                     Ghanem                                   et al

                                              et seq.
  Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 4 of 121




Roberts Burns   Ghanem

                                             Roberts

                Roberts Burns       Ghanem



                                                           Burns    Ghanem



                          et seq.




                                                   Burns   Ghanem
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 5 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 6 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 7 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 8 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 9 of 121




              e.g.
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 10 of 121




                             pro rata
 Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 11 of 121




                                                                       pro

rata
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 12 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 13 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 14 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 15 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 16 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 17 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 18 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 19 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 20 of 121




                       e.g.



               e.g.
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 21 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 22 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 23 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 24 of 121




      e.g.

                  e.g.




                                                pro rata
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 25 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 26 of 121
  Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 27 of 121




                                                              et seq.




                     et seq.                                            et
seq.                                          et seq.
           et. seq
                               et seq.
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 28 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 29 of 121




                                                                 et seq.



                                 et seq.
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 30 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 31 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 32 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 33 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 34 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 35 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 36 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 37 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 38 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 39 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 40 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 41 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 42 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 43 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 44 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 45 of 121




                                                  i.e
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 46 of 121




        i.e
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 47 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 48 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 49 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 50 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 51 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 52 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 53 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 54 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 55 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 56 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 57 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 58 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 59 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 60 of 121
   Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 61 of 121



                                   PLAINTIFF EUGENE COSTA, JR.


Date:                        By:
                                   Eugene Costa, Jr.


                                   PLAINTIFF NORMA MCKENZIE


Date:                        By:
                                   Norma McKenzie


                                   PLAINTIFF SHAWN CORWAY


Date:                        By:
                                   Shawn Corway


                                   PLAINTIFF KAREN RAZZETTI-GIAIMIS


Date:                        By:
                                   Karen Razzetti-Giaimis



                                   ON BEHALF OF THEMSELVES AND
                                   ALL MEMBERS OF THE FLSA
                                   COLLECTIVE, AND MEMBERS OF
                                   SETTLEMENT CLASSES


ATTORNEYS FOR PLAINTIFFS/CLASS COUNSEL

                                   HEPWORTH, GERSHBAUM & ROTH,
                                   PLLC


Date:                        By:
                                   Marc S. Hepworth
                                   Charles Gershbaum
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 62 of 121
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 63 of 121

                                               PLAINTIFF EUGENE COSTA. JR.


          Date: _ _ _ _ _ __             By:
                                               Eugene Costa, Jr.


                                               PLAINTIFF NORMA MCKENZIE


          Date: _ __ _ __ _              By:
                                               Norma McKenzie




                                               PLAINTIFF KAREN RAZZETTJ-GIAIMIS


         Date: _ _ _ _ _ __              By:
                                               Karen Razzeni-Giaimis



                                               ON BEHALF OF THEMSELVF.S AND
                                               ALL MEMBERS OF THE FLSA
                                               COLLECTIVE, AND MEMBERS OF
                                               SETTLEMENT CLASSES


        ATTORNEYS FOR PLAINTIFFS/CLASS COUNSEL

                                               HEPWORTH, GERSHBAUM & ROTH,
                                               PLLC


        Date: _ _ _ _ _ __               By:
                                               Marc S. Hepworth
                                               Charles Gershbaum




                            PDF


  TJX Roberts        Signature Page-
Final S.... 20.pdf   Robert... olo.pdf
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 64 of 121
 Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 65 of 121




                                  PLAINTIFF EUGENE COSTA, JR.



Date: _ By:                      Eugene Costa, Jr.



                                 PLAINTIFF NORMA MCKENZIE


Date; _ By:                      Norm a McKenzie



                                  PLAINTIFF SHAWN CORWAY



Date: _ By:                       Shawn Corway



                                 PLAINTIFF KAREN RAZZETTI-GIAIMIS



Date: _ By:                       Karen Razzetti-Giaimis




                                  ON BEHALF OF THEMSELVES AND
                                  ALL MEMBERS OF THE FLSA
                                  COLLECTIVE, AND MEMBERS OF
                                  SETTLEMENT CLASSES


ATTORNEYS FOR PLAINTIFF S/CLASS COUNSEL

                                  HEPWORTH, GERSHBAUM & ROTH,
                                  PLLC


             c//'
Date: //) / ^^ / ^^0
                   ^ By:
                                  Marc S. Hepworth
                                  Charles Gershbaum




                                  53
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 66 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 67 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 68 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 69 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 70 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 71 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 72 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 73 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 74 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 75 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 76 of 121




                                     Roberts, et al. v. The TJX Companies, Inc.
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 77 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 78 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 79 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 80 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 81 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 82 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 83 of 121
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 84 of 121




             EXHIBIT A
       Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 85 of 121




               THIS NOTICE AFFECTS YOUR LEGAL RIGHTS
                     PLEASE READ IT CAREFULLY.

Celina Roberts, et al. v. The TJX Companies, Inc., Marshalls of MA, Inc., Marmaxx
Operating Corp., and HomeGoods, Inc., United States District Court for the District
                          of Mass., Civ. No. 1:13-CV-13142.

     NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION SETTLEMENT

To:     _________________________

Re:     Settlement of claims for alleged failure to pay overtime compensation to
        individuals who: (1) worked as a Merchandise Assistant Store Manager
        (“MASM”) at Marshalls stores, HomeGoods stores, Marshalls/HomeGoods
        combination stores, and on the HomeGoods side of T.J. Maxx/HomeGoods
        combination stores outside of the State of California during the period from
        November 1, 2012 to March 31, 2017 and who have already joined this case
        (“FLSA Collective Members”) and/or (2) worked as an MASM, Operations
        Assistant Store Manager (“Operations ASM”), and/or Customer Experience
        Assistant Store Managers (“CE ASM”) (collectively, “ASM Position”) at a
        Marshalls store or a Marshalls/HomeGoods combination store located in the
        State of New York during the period from December 11, 2007 to March 28,
        2020 (“New York State Law Class Members”) (the “Settlement”).

1.      Introduction

        The Court has preliminarily approved a proposed Settlement in this case.

      You have received this Notice because the Defendants’ records indicate you
were/are employed in an ASM Position at a Marshalls store or a
Marshalls/HomeGoods combination store located in the State of New York during the
period from December 11, 2007 to March 28, 2020.

       If you do nothing, and the Settlement is approved by the Court, you will be
mailed a check totaling approximately $_____________ and may also receive an
additional check for your pro rata share of any monies that remain in the “Reserve
Fund” described below.

       As a New York State Law Class Member, you can, if you wish, exclude yourself
from the Settlement (“opt-out” of the Settlement) as detailed below. If you opt-out of
the Settlement and you still wish to pursue claims against Defendants, you will have
to commence a new action and represent yourself in that case or obtain new lawyers
to represent you. Please note, though, that if you opt-out of the Settlement and are
already an FLSA Collective Member, your decision to opt-out of the Settlement will
also result in the withdrawal of your consent to join form, and you will not be entitled


                                           1
     Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 86 of 121




to receive any settlement payment and you will not be bound by the Settlement.

      As a New York State Law Class Member, you can object to the Settlement of
the New York state law claims in this case. Please note that if you object, you cannot
opt-out of the Settlement.

       More information about this case, the proposed Settlement, and your rights
are set forth below in this Notice.

2.    What is this Settlement about?

       Plaintiffs in the lawsuit assert that they are owed overtime compensation
under the federal Fair Labor Standards Act (“FLSA”) for time they spent working
more than forty hours in a week while employed in an MASM positon at a Marshalls
store, HomeGoods store, Marshalls/HomeGoods combination store, or on the
HomeGoods side of a T.J. Maxx/HomeGoods combination store outside of the State of
California. Certain Plaintiffs in the lawsuit also assert that they are owed overtime
compensation under the New York Labor Law (“NYLL”) for time they spent working
more than forty hours in a week while employed in an ASM Position at a Marshalls
store or a Marshalls/HomeGoods combination store located in the State of New York.

       Defendants deny Plaintiffs’ allegations and assert that they are properly
classified as salaried management employees exempt from overtime under federal
and state law, and, therefore, are not entitled to additional wages while working in
an ASM Position. Without admitting any liability, Defendants have agreed to settle
these claims to avoid further litigation.

3.    Why did I get this Notice?

       On DATE, the Court preliminarily approved a Stipulation and Settlement
Agreement (“Settlement Agreement”) agreed to by the Parties and authorized the
mailing of this Notice to you as a New York State Law Class Member. You have
received this Notice because Defendants’ records indicate you were/are employed in
an ASM Position at a Marshalls store or a Marshalls/HomeGoods combination store
located in the State of New York during the period from December 11, 2007 to March
28, 2020.

4.    Who is included in the Settlement?

       FLSA Collective Members who previously joined this case by filing a consent
to join form are included in the Settlement preliminarily approved by the Court.

      In addition, the Court authorized preliminary approval of the following New
York State Law Settlement Class:




                                           2
     Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 87 of 121




      “NEW YORK STATE LAW SETTLEMENT CLASS” refers to “any and
      all persons employed as a Merchandise Assistant Store Manager,
      Operations Assistant Store Manager, or Customer Experience Assistant
      Store Manager at a Marshalls store or a Marshalls/HomeGoods
      combination store located in the State of New York during the period
      from December 11, 2007 to March 28, 2020.”

5.    What settlement payment will I receive if I do not opt out?

      If you do not opt-out of the Settlement, you will receive a check totaling
approximately $_____________ in the following amounts:

      Back Pay: ______________ (this amount will be subject to standard
      payroll deductions, garnishments, liens, child support orders and tax
      liens, and you will receive an IRS Form W-2 for this payment)

      Liquidated Damages: _________ (this amount will not be subject to
      standard payroll deductions, but you may owe taxes on this amount, and
      you will receive an IRS 1099 misc. form for this payment)

       If you do not opt-out of the Settlement, you may also receive an
additional settlement payment from any remaining proceeds of the “Reserve
Fund,” as discussed below.

6.    How are the Settlement Payment Amounts Calculated?

      Estimated settlement payments are calculated for New York State Law
Class Members, including any who are also FLSA Collective Members, based on
the number of weeks they were employed by Defendants in an ASM position in a
Marshalls store or a Marshalls/HomeGoods combination store in New York
during the period from December 11, 2007 through March 28, 2020.

       Estimated settlement payments are calculated for those who are only
FLSA Collective Members based on the number of weeks they were employed by
Defendants in an ASM position in a Marshalls store, HomeGoods store,
Marshalls/HomeGoods combination store, or on the HomeGoods side of a T.J.
Maxx/HomeGoods combination store outside of New York during a period of time
that is specific to each FLSA Collective Member as provided for in the Settlement
Agreement.

7.    What are the Benefits and Terms of this Settlement?

      Pursuant to the Settlement, the Defendants agreed to pay up to a total of
$31,500,000 (“Maximum Gross Settlement Amount”) inclusive of all alleged unpaid
wages, overtime compensation, liquidated damages, penalties, interest, Plaintiffs’



                                          3
     Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 88 of 121




attorneys’ fees, costs and expenses, service payments to the Named Plaintiffs and
four FLSA Collective Members, the costs of administering the settlement, mediation
expenses, the employers’ portion of payroll taxes, and all other settlement-related
payments and costs.

       Also pursuant to the Settlement, the Parties have agreed that $500,000 of the
Maximum Gross Settlement Amount will be set aside as a “Reserve Fund” to account
for any errors in the calculation of settlement payments or the inadvertent omission
of any individuals who come forward after the mailing of this Notice and successfully
demonstrate that they should be included as either a New York State Law Class
Member and/or an FLSA Collective Member. To the extent that any money remains
in the Reserve Fund after any errors or omissions are resolved, that money will be
reallocated and redistributed to members of the Final Settlement Classes.

      There will be a Final Settlement Approval Hearing. If the Court approves
the Settlement and you do not opt-out, you will be eligible to receive a settlement
payment estimated at the amount listed in response to Section 5.

8.    Who is Plaintiffs’ Counsel?

      The Court appointed the following lawyers as Class Counsel to represent the
Settlement Classes:

 KLAFTER OLSEN & LESSER LLP                  FAIR WORK, P.C.
 Seth R. Lesser                              Hillary A. Schwab
 Fran L. Rudich                              192 South Street, Suite 450
 Christopher M. Timmel                       Boston, MA 02111
 Two International Drive, Suite 350          Telephone: (617) 607-3260
 Rye Brook, NY 10573
 Telephone: (914) 934-9200

 HEPWORTH, GERSHBAUM & ROTH,                 VALLI KANE & VAGNINI LLP
 PLLC                                        Sara Wyn Kane
 Marc S. Hepworth                            Robert J. Valli, Jr.
 Charles Gershbaum                           James A. Vagnini
 David A. Roth                               600 Old Country Road, Suite 519
 192 Lexington Avenue, Suite 802             Garden City, NY 11530
 New York, NY 10016                          Telephone: (516) 203-7180
 Telephone: (212) 545-1199

 MEHRI & SKALET, PLLC                        ELLWANGER LAW LLLP
 Cyrus Mehri                                 Jay D. Ellwanger
 Michael D. Lieder                           8310-1 N. Capital of Texas Highway,
 1250 Connecticut Ave. NW                    Suite 190
 Suite 300                                   Austin, TX 78731


                                         4
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 89 of 121




 Washington, DC 20036                         Telephone: (737) 808-2262
 Telephone: (202) 822-5100

 SHAVITZ LAW GROUP, P.A.                      BURR & SMITH LLP
 Gregg Shavitz                                Sam J. Smith
 Camar Jones                                  Loren B. Donnell
 Alan L. Quiles                               111 2nd Avenue N.E., Suite 1100
 951 Yamato Road, Suite 285                   St. Petersburg, FL 33701
 Boca Raton, FL 33431                         Telephone: (813) 253-2010
 Telephone: (561) 447-8888

 SLN LAW, LLC
 Emily E. Smith-Lee
 46 South Main Street
 Sharon, MA 02067
 Telephone: (781) 784-2322


9.     Are attorneys’ fees, costs expenses, and service payments being sought?

       Plaintiffs’ Counsel has pursued the lawsuit on a contingent basis and has not
received any payment of fees or any reimbursement of their out-of-pocket c os t s
and expenses related to the recovery on behalf of New Y ork St at e Law Cl as s
Members and FLSA Collective Members. As part of the Settlement, subject to Court
approval, Plaintiffs’ Counsel will apply for fees, costs and expenses in an amount not
to exceed thirty-three and one-third percent (33 and 1/3%) of the Maximum Gross
Settlement Amount (or $10,500,000). In addition, the Named Plaintiffs who brought
the case and expended significant time and effort in getting the claims in the case
settled will seek service payments of $10,000 each for their role in this case. Also,
three FLSA Collective Members who provided deposition testimony in the case will
seek service payments of $3,500 each for their role in this case, and a fourth FLSA
Collective Member who also provided deposition testimony in the case will seek a
service payment of $7,500 for her role in this case. In exchange for these service
payments, the Named Plaintiffs and the four FLSA Collective members will be
signing a release of additional claims.

10.    What are my options regarding the settlement?

      A.     Do Nothing and Participate In the Settlement: If you do nothing,
upon final approval of the Settlement by the Court, you will receive a settlement
payment and will be deemed to have released and waived the Released Claims (as
defined in Exhibit 1 to this Notice).

    B.    Request to be Excluded (Opt-Out): As a New York State Law Class
Member, you may exclude yourself from the Settlement. If you wish to exclude


                                          5
     Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 90 of 121




yourself, you must submit a written request for exclusion.

       To be effective, the request for exclusion must express your desire to be
excluded from the New York State Law Class, and must include your name (and
former names, if any), c u r r e n t address, telephone number, and Social Security
number, and your dates of employment with Defendants, and must be signed by
you (the individual requesting exclusion). Your request must be sent to the
Claims Administrator via U.S. Mail, overnight delivery service, facsimile, or via
email (scanned copy) so that it is received by the Claims Administrator by: BAR
DATE. If you exclude yourself and are already an FLSA Collective Member because
you previously filed a consent form to join this case, your decision to opt-out of the
settlement will also result in the withdrawal of your consent to join form, and you
will not be entitled to receive any settlement payment and will not be bound by the
settlement. If you exclude yourself, you will not receive any monies from the
Settlement, have any rights under the Settlement Agreement, nor have a right
to object to the Settlement Agreement.

       If you fail to include the required information, or if your request for
exclusion is not timely received by the Claims Administrator, your request for
exclusion will be deemed null, void, and ineffective. Failure to be excluded will
result in you remaining a New York State Law Class Member and you will be
bound by any final judgment related to the New York State Law Class. If you
are also an FLSA Collective Member because you previously filed a consent form to
join this case, your failure to exclude yourself from the New York State Law Class
will result in you remaining an FLSA Collective Member and you will be bound by
any final judgment related to the FLSA Collective.

      If you validly and timely request exclusion from the New York State Law
Class, you will not be bound by any final judgment, and you will not be precluded
from instituting or prosecuting any individual claim you may otherwise have
against the Defendants regarding the alleged failure to pay overtime
compensation during your employment in an ASM Position.

      New York State Law Settlement Class Members may not exclude
themselves as a group, but must file an individual Request for Exclusion and
timely provide it to the Claims Administrator as described in this Notice.

      Any New York State Law Settlement Class Member who does not exclude
themselves may, but need not, enter an appearance through his or her own attorney.
New York State Law Settlement Class Members who do not enter an appearance
through their own attorney will be represented by Class Counsel.

      C.     Object: As a member of the New York State Law Class, if you
do not request to be excluded, you may object to the terms of the Settlement
and/or to the Plaintiffs’ counsel’s request for attorneys’ fees, costs and expenses,


                                          6
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 91 of 121




or to the request of the Named Plaintiffs or other four FLSA Collective Members
to receive service payments. If you object and the Settlement is approved, you
will be barred from bringing your own individual lawsuit asserting claims
related to the matters released through this Settlement, and you will be bound
by the final judgment and release and all Orders entered by the Court. You
may, but need not, enter an appearance through counsel of your choice. If you
do, you will be responsible for your own attorneys’ fees, costs and expenses.

       If you wish to object to the Settlement and/or to the requested attorneys’ fees,
costs, expenses, or service payments, you must, on or before BAR DATE, submit a
written objection that includes your name, address, a detailed statement of the
basis for each objection you make, and the grounds on which you desire to appear at
the Final Settlement Approval Hearing and be heard (if any). You should include
whether you are represented by counsel, and, if you are, the name and address of
your counsel. Any New York State Law Class Member may be heard at the Final
Settlement Approval Hearing to be held before the Honorable Judge Allison D.
Burroughs of the United States District Court for the District of Massachusetts on
DATE at TIME _.m. at 1 Courthouse Way, Boston, Massachusetts 02210 in
Courtroom 17. However, any New York State Law Class Member who fails to
timely object to the Settlement or comply with the requirements above will be deemed
to have waived any right to object to the Settlement by the Court. New York State
Law Settlement Class Members will not be entitled to be heard at the Final Approval
Hearing unless they follow the proper procedures for submitting an objection as
described in this Notice.

11.    What happens if the Court approves the Settlement?

      If the Court approves the proposed Settlement, settlement checks will be
issued to members of the Final Settlement Classes (e.g., those who have not validly
excluded themselves from the settlement).

       The Settlement will be binding on all New York State Law Class Members who
do not timely and properly request exclusion. The settlement will also be binding on
all FLSA Collective Members, except those who are also New York State Law Class
Members and have excluded themselves from the settlement. This means that those
who do not exclude themselves cannot bring their own lawsuits against the
Defendants for Released Claims during the period of December 11, 2007 to March 28,
2020. This includes, but is not limited to, claims for back pay, liquidated damages,
retaliation for raising any complaints about wage and hour issues, penalties, interest,
and attorneys’ fees, costs and expenses.

      If you do not exclude yourself from the Settlement, you will also release wage
and hour claims that could be brought under the FLSA or any other laws as described
in Exhibit 1 to this Notice.



                                          7
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 92 of 121




      If you validly request exclusion from the Settlement, you will not release
any claims.

12.    What happens if the Court does not approve the Settlement?

       If the Court does not approve the proposed Settlement, the case will proceed
as if no settlement has been attempted, and there can be no assurance that the
FLSA Collective Members and the potential members of any New York State Law
Class will recover more than is provided for in this Settlement, or indeed,
anything.

13.    When is the Final Settlement Approval Hearing?

       A hearing will be held before the Honorable Judge Allison D. Burroughs of
the United States District Court for the District of Massachusetts on TBD at
TBD _ .m. at 1 Courthouse Way, Boston, Massachusetts 02210 in Courtroom 17.
The purpose of the hearing is for the Court to decide whether the proposed
Settlement is fair, reasonable, and adequate and should be approved and, if so,
to determine what amount should be awarded to plaintiffs’ attorneys for their
fees, costs and expenses, and service payments to the Named Plaintiffs and four
FLSA Collective Members noted above. The time and date of this hearing may
be changed without further notice to the New York State Law Settlement Class
Members who are not Objectors.

14.    What Claims Are Being Released?

      The claims you are being asked to release (the “Released Claims”) are fully
described in Exhibit 1 to this Notice.

15.    Are there more details available?

       For additional information you may contact the Claims Administrator:

Roberts v. TJX Claims Administrator
TBD

Toll-Free:           TBD
Fax:                 TBD
Email:               TBD

NO INQUIRIES SHOULD BE DIRECTED TO THE COURT.



Dated: DATE                                    BY ORDER OF THE COURT


                                           8
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 93 of 121




                                    Clerk of the Court




                                9
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 94 of 121




                                            EXHIBIT 1

       In exchange for the money you may be eligible to receive under the Parties’
Settlement Agreement, you will fully and completely release the Defendants1 and
each of their past, present, and future parent companies, affiliates, subsidiaries,
divisions, predecessors, successors, partners, owners, joint venturers, affiliated
organizations, shareholders, insurers, reinsurers and assigns, and each of its/their
past, present and future officers, directors, trustees, agents, employees, attorneys,
contractors, representatives, plan fiduciaries and/or administrators, benefits plans
sponsored or administered by The TJX Companies, Inc., Marshalls of MA, Inc.,
Marmaxx Operating Corp., and HomeGoods Inc., divisions, units, branches and any
other persons or entities acting on their behalf, including any entity that was a
customer of The TJX Companies, Inc., Marshalls of MA, Inc., Marmaxx Operating
Corp., and HomeGoods Inc., for which any member of the Settlement Classes
performed work or services during their employment with The TJX Companies, Inc.,
Marshalls of MA, Inc., Marmaxx Operating Corp., and HomeGoods Inc. (together
with the Defendants, the “Released Persons”) from the following:

       A.     Release by Plaintiffs2 and Releasing Persons.3 Effective as of the Final
Effective Date, Plaintiffs and all Releasing Persons hereby forever completely settle,
compromise, release, and discharge the Released Persons from any and all past and
present matters, disputes, claims, demands, rights, liabilities, expenses, damages,
losses of any kind, and causes of action of any kind whatsoever as defined below in
Section A. and A.1-7, whether at common law, pursuant to statute, ordinance, or
regulation, in equity or otherwise, and whether arising under federal, state, or other
applicable law, which any Releasing Person has or might have, known or unknown,
asserted or unasserted, of any kind whatsoever as defined in Section A. and A.1-7,
even if presently unknown and/or unasserted, that occurred at any time up to and
including PRELIMINARY APPROVAL ORDER DATE. This includes the following
“Released Claims”:



1 Defendants are The TJX Companies, Inc., Marshalls of MA, Inc., Marmaxx Operating Corp., and
Homegoods, Inc.
2 Plaintiffs refers to named plaintiffs Celina Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela

Ramirez, Diana Santillan, Camille Ghanem, Tommy Zahtila, and Gianfranco Pirolo.
3 Releasing Persons refers to means each and every member of the New York State Law Settlement

Class who does not timely and validly exclude themselves from the class in compliance with the Opt-
out and exclusion procedures set forth in the Settlement Agreement, and his or her respective agents,
attorneys, heirs, beneficiaries, devisees, legatees, executors, administrators, trustees, conservators,
guardians, estates, personal representatives, exclusive bargaining agents, successors-in-interest, and
assigns as well as means each and every member of the FLSA Collective who, if they are also a member
of the New York State Law Settlement Class, do not timely and validly exclude themselves from the
New York State Law Settlement Class, and his or her respective agents, attorneys, heirs, beneficiaries,
devisees, legatees, executors, administrators, trustees, conservators, guardians, estates, personal
representatives, exclusive bargaining agents, successors-in-interest, and assigns.


                                                  10
      Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 95 of 121




      1.     any and all claims asserted in the Litigation or that could have been
asserted in the Litigation that those individuals employed in an ASM Position were
not properly classified as exempt employees;

      2.      any and all claims for unpaid wages, minimum wages, liquidated
damages, retaliation for raising any complaints about wage and hour issues,
attorneys’ fees, costs and expenses, pre- and post-judgment interest, overtime, or non-
payment of wages, or any other wage-related or recordkeeping-related claims,
damages or relief of any kind arising from the allegation that those individuals
employed in an ASM Position were misclassified as exempt from overtime under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq.;

       3.     any and all claims under the wage and hour laws and regulations of the
state of New York arising from the allegation that those individuals employed in an
ASM Position were misclassified as exempt from overtime including, but not limited
to, Articles 6 and 19 of the New York Labor Law; 12 New York Codes, Rules and
Regulations Parts 137-142; New York General Business Law § 399-H; and any and
all state statutory or common law wage claims,4 including, but not limited to claims
of unjust enrichment, quantum meruit, retaliation for raising any complaints about
wage and hour issues, and any and all claims for wages, paid time off, bonuses,
commissions, overtime, vacation pay, severance pay, or any other form of
compensation of any kind, and any and all claims for failure to reimburse business
expenses, any and all claims for failure to provide wage statements, any and all
claims for failure to provide any compensation-related notice, and any and all claims
for penalties or damages available under the wage and hour laws of the state of New
York, or any state statutory or common law wage claims, including but not limited to
claims for attorneys’ fees, costs and/or expenses, liquidated damages, punitive
damages, civil penalties, equitable remedies, and/or pre- or post-judgment interest;

      4.    any and all claims under state and federal law for breach of express
contract or labor agreement (for earned wages, overtime, and/or missed or
interrupted meal breaks), implied contract, money had and received in assumpsit,


4For those PLAINTIFFS and RELEASING PERSONS who were employed by DEFENDANTS in the
Commonwealth of Massachusetts, this release includes, but is not limited to, the wage and hour laws
and regulations of the Commonwealth of Massachusetts, including but not limited to the
Massachusetts Payment of Wages Law, Mass. Gen. Laws Ch. 149 § 148 et seq., the Massachusetts
Minimum Fair Wage Law, Mass. Gen. Laws Ch. 151 § 1 et seq., the Massachusetts Overtime Law,
Mass. Gen. Laws Ch. 151 § 1A et seq., the Minimum Wage Regulations, 455 CMR § 2.01 et. seq., Mass.
Gen. Laws Ch. 149 § 100, the Massachusetts Prevailing Wage Laws, including Mass. Gen. Laws Ch.
149 § 26 et seq., and any state common law wage claims, including, but not limited to claims of unjust
enrichment, and any and all claims for wages, bonuses, commissions, overtime, vacation pay,
severance pay, or any other form of compensation of any kind, and retaliation for raising any
complaints about wage and hour issues.


                                                 11
     Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 96 of 121




quantum meruit/unjust enrichment, fraud, retaliation for raising any complaints
about wage and hour issues, negligent misrepresentation, equitable estoppel,
promissory estoppel, conversion, and failure to keep accurate records arising from the
allegation that those individuals employed in an ASM Position were misclassified as
exempt from overtime;

      5.      any and all claims for benefits or other amounts under any
compensation or benefit plan, program, arrangement, or agreement based on any
alleged failure to pay wages or accrued time off, including but not limited to minimum
wages or overtime wages arising from the allegation that those individuals employed
in an ASM Position were misclassified as exempt from overtime;

       6.     any and all wage-and-hour laws or wage-related claims of any kind
under any other laws, including but not limited to any and all such claims pursuant
to other federal, local, or other states’ laws and/or regulations arising from the
allegation that those individuals employed in an ASM Position were misclassified as
exempt from overtime or that any Plaintiff or Releasing Person was retaliated against
for raising any complaints about wage and hour issues; and

       7.    any and all claims for attorneys’ fees, costs and expenses arising from
any of the Released Claims.

       B.      Covenant Not to Sue or to Recover for Released Claims. Plaintiffs and
Releasing Persons further covenant and agree that, since they are settling disputed
claims, they will not accept, recover or receive any back pay, liquidated damages,
other damages or any other form of relief based on any Released Claims which may
arise out of, or in connection with any other individual, union representative, class or
any administrative or arbitral remedies pursued by any individual, class/collective,
union or federal, state or local governmental agency against the Released Persons.
Plaintiffs and Releasing Persons further acknowledge that they are enjoined from
pursuing any Released Claims they have, had, might have or might have had against
the Released Persons based on any act or omission that occurred up to and including
PRELIMINARY APPROVAL ORDER DATE.




                                          12
Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 97 of 121




                    EXHIBIT B
             Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 98 of 121
Exhibit B - List of FLSA Collective Members


First Name          Middle Name                ast Name          se t Filed ate     lliate
GARRY               CHARLES                   ABARE                   1        1    1    1
SHE          E      ASHLEY                    ACL     E               1 1      1   11    1
REM S               E                         AC S A                    1      1    11   1
S E HA E                                      A AMS                   1        1    1    1
HARRY                                         AFFE                    1        1         1
MA REE                                        AGGER                     11     1   1     1
GRE CHE             LY                        AH                      11       1    11   1
    LYBEL                                     ALE A R                          1         1
    E RE                                      ALE A ER                1        1    1    1
S E HA E            LY                        ALFRE S                 1        1    1    1
A AM                EARL                      ALLE                      1 11 1           1
  EB RAH            A                         ALL S                     11     1   1 1   1
   A A                L A                     ALM     E                 1      1    11   1
BR A                FRA C S                   AL ERS                  1        1    1    1
  AMELA                                       AL HAR                    11     1   1     1
CA HER E                                      AL ARE                  1 1 1              1
CRA G               E AR                      AL EY                   1        1    1    1
 A ER               S E                       AL A                      11     1   1 1   1
  A        A                                  A AS HA                   1      1    1    1
     Y                                        A ERS                   1        1         1
M CHAEL              A L                      A ERS                   11 1 1         1   1
ASHLEY              MAR E                     A RE S                    11     1   1     1
L SA                A                         A RE S                  11 1     1   1     1
LA YA               MARY                      A      RA                 1      1    11   1
  MESH                                        A A                       1      1    11   1
BRA                                           A LE                    1 1      1    1 1 1
FA A                                          A FE                    1        1    1    1
  A HER E           L                         A LEGA E                1        1    1    1
  H MAS             CHR S  HER                ARE S                   11 1     1   1     1
     A              MARESHAH                  ARM GA                  11 1 1         1   1
L R                                           AR                      11 1     1   1     1
S      A             RMA                      ARR Y                     11     1   1 1   1
  E      S                                    AR EL                   11 1     1   1     1
  RS A              LY                        ASH                     1        1    1    1
RC Y                                          ASHMA                   11 1 1         1   1
  EBB E                                       A E C                   1        1    1    1
   SH A                                       A SFAHL                 1        1    1    1
MELA E                                        A S                       11     1   1 1   1
ASHLEE              A                         A ERY                     11     1   1 1   1
  ALER E            G                         A LA                      11     1   1     1
L RGE                                         AYALA                   11 1 1         1   1
  R SC LLA          L    SE                   AYALA                     1      1    11   1
AB L                                          A A                         1    1         1
  AS                                          A                       11 1     1   1     1
RA ELY                                        BACA                    11       1    11   1
ALA                                           BACARRE A               1 1      1   11    1
Y LA A              M                         BACHE                   1        1    1    1
   A E              MAR E                     BACHMA                  11 1     1   1     1
           Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 99 of 121
Exhibit B - List of FLSA Collective Members


  AR L E                                      BA AL A               1     1    1   1   1
M     CA            A REA                     BA LEY                11    1   1    1   1
CHR S A             A GELA                    BA ER                1 1    1   11       1
       A            MAR E                     BA ER                 11    1   1    1   1
  FFA Y             RACHAEL                   BALC M               1 1    1   11       1
BRA                 SC                        BA F EL              1 1    1   11       1
CHR S     HER       M                         BA ASCH              1      1    1       1
  A A               G                         BARRA A              1      1    1       1
F    A              M                         BARRE                11     1    1   1   1
MAR A               M     EL                  BARR E   S            11    1   1        1
 E    E                                       BARR S                11    1   1        1
  ES Y              S                         BARR                 11     1    1   1   1
S YA                R SEMAR E                 BAR H L ME           1      1    1       1
CHA ELLE                                      BAR                  11     1    1   1   1
 EREMY              A    RE                   BAR S                1 1    1    1       1
MARSHAE                                       BASH R-   ES          11    1   1    1   1
  A CY                                        BA CHEL R             1     1    1       1
BR A                SC                        BEC LEY               11    1   1        1
BE ERLY              E    S                   BEHL G               1      1    1       1
AL C A                E SE                    BELL                  1     1    1       1
BE Y                A                         BELL                 1      1    1       1
MA E                                          BEMBR GE             1 1    1    1       1
   A                MAR E                     BE A                  11    1   1    1   1
CHARL      E        B                         BE E EA              1      1    1       1
SA RA               L                         BE E ER              1      1    1       1
E ERE               GERAL                     BE S                  11    1   1        1
SHELLEY             CR S A MAR A              BE LEY                11    1   1    1   1
 E    FER                                     BER ES               11 1   1   1        1
  LM A                                        BERG                  1     1    1   1   1
  A                  AMES                     BER GER               11    1   1    1   1
 AC EL E                                      BER                   1     1    1   1   1
G E       LY        A                         BER S R M            1      1            1
MALA                                          BER H                1 1    1   11       1
L    A              R                         BES L A               11    1   1    1   1
  E                 AR L                      BESS SR               11    1   1    1   1
A REA               S HA                      BE H E                1     1    1   1   1
 A E                M                         B R ER                1     1    1   1   1
MAR R E             A                         B SBEE               1      1    1       1
R BER                                         B SH                   1    1      1     1
  EB RAH            A                         BLAC                 11 1   1   1        1
L CY                                          BLAC                  11    1   1        1
S SA                EL ABE H                  BLAESE                1     1    11      1
  A    E            EARL                      BLA S                11 1   1   1        1
S ACEY               A EL                     BL                   1 1    1    1       1
ASHLEY              LY                        B C ELMA             1 1    1   11       1
 E    FER           EL ABE H                  B                     11    1   1 1      1
   LA               CAR L E                   B    ER              11 1   1     1      1
  ARE                 E SE                    B     E               11    1   1 1      1
  ELLEY                                       B S A                 1     1    11      1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 100 of 121
Exhibit B - List of FLSA Collective Members


EMMA EL                  LL AMS               B R H-A SAH          11    1            1
   SE                                         B RGES     CA        1     1    1       1
A AMAR E            HELE                      B R G LA ER          11    1   1 1      1
 AM E               MAR E                     B R S               11 1   1     1      1
   A E                                        B    ERMA           1      1    1       1
A GELA                                        B S E               1 1    1    1       1
  EBRA              C                         B    E S            11 1   1     1      1
REG AL                                        B Y                  11    1   1        1
BARBARA                                       BRA FEL             1      1    1       1
M     CA                                      BRA                 1      1    1       1
 A A                SHAY                      BREA L               11    1   1        1
   SH A             M CHAEL                   BRECH                1 1   1    11      1
GE RGE              E                         BRE A                11    1   1 1      1
RYA                 E AR                      BRE ER              1      1            1
GA L                LY                        BR     S             11    1   1    1   1
  RAL A                                       BR     S             11    1   1    1   1
CHR S E             A                         BR                  1      1    1       1
  ERM                                         BR                  1 1    1   11       1
 A E                LY                        BR                  1      1    1       1
LA                    Y                       BR                   11    1   1        1
 AM A                A YA                     BR                   1     1    1   1   1
 A HLEE              ERESA                    BR GGMA              11    1   1    1   1
A REY               E                         BR E                1 1    1    1       1
  A                                           BR SC                11    1   1    1   1
H E                 M CHELE                   BRYA                1      1    1       1
M RA A                                        BRYA                1      1    1       1
  FFA Y             A     E                   BRYA                1 1    1            1
S A SLA A                                     BR Y E              11 1   1     1      1
MM                                            B B L -MC E E        11    1   1 1      1
  E CE              B                         B C LEY                    1            1
MARC A                  C LE                  B C LEY             11 1   1     1      1
R CHAR                                        B C MAS ER          11 1   1     1      1
  A CY               EA                       B      S Y           1     1    11      1
  E    S                                      B E                 11 1   1   1        1
FRA CES             EA                        B ER                11     1    11      1
FELEC A             M CHELLE                  B LL C              11 1   1   1        1
BRA                 M CHAEL                   B R C                11    1   1 1      1
MEL                                           B RG S               11    1   1 1      1
ER C                E AR                      B R S                  1   1      11    11
MAR                 A H Y                     B LER                1     1    1       1
 RACEY              BER AR                    B YSSE              11 1   1   1        1
  A                    RA                     CA C -SHERMA        11 1   1   1        1
FER A                                         CA CE               11 1   1   1        1
   SE                                         CAL ER              11 1   1   1        1
 E R                     LLY                  CAL ER              1 1    1   11       1
LE SHA              M      E E                CALL GA               1    1      1     1
 ER      CA                                   CAL A A              11    1   1 1      1
  A EL                                        CAMER                      1            1
BREEA                   C LE                  CAM BELL            11 1   1   1        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 101 of 121
Exhibit B - List of FLSA Collective Members


F L ME A                                      CAM BELL                1      1    1       1
                                              CAM BELL               1 1     1   11       1
HE RY                                         CA                      11     1   1 1      1
MAR E               SH RLEY                   CA     S                11     1   1        1
A HA AS A           MARY                      CARBALL                 11     1   1 1      1
  EBRA                                        CARB E                  11     1   1 1      1
   H                 E E H                    CARM CHE                1 11   1      1     1
SHELBY                C LE                    CARR CH RCH            1       1    1       1
HEA HER             RE EE                     CARS E                         1            1
A REA               SHAR                      CAR ER                  11     1   1    1   1
AR ELL                                        CAR ER                  1      1    1   1   1
 ARA                FRA CES                   CAR ER                 1 1     1    1       1
LESLEY              BR   E                    CAR ER                  11     1   1        1
  ASHA                                        CASEY                   11     1   1    1   1
  AL FER            L   SE                    CASH                    11     1   1        1
R BER                AMES                     CASHMA                 11      1    1   1   1
FRA C SC              A ER                    CAS R                     1    1            1
CHR S      HER                                CA    LA                11     1   1        1
RAL H                 H MAS                   CEC L                   11     1   1        1
G SE E                                        CE    ALES              11     1   1 1      1
R BER               EARL                      CHAMBERS                11     1   1 1      1
S R SH Y                                      CHA      ERSA          1       1    1       1
MEL SSA             LY E                      CHA MA                 11 1    1     1      1
    LL AM            A EL                     CHA MA                 1       1    1       1
CHR S      HER      LE                        CHA ELL                1       1    1       1
CAR LY              G                         CHA LE                 1       1    1       1
CAR SSA                                       CHA ES                  1 1    1    11      1
  ERESA                                       CH L FYA               1       1    1       1
CL                   AMES                     CH MAS                  11     1   1        1
AMY                 MAE                       CHR S E SE             11 1    1     1      1
BEL      A            A   E                   CLAR                   1       1    1       1
  E     S           GE E                      CLAR                    11     1   1 1      1
     AH              LAC A                    CLAR                    11     1   1 1      1
MERE H              SHAY                      CLAR                   1 1     1   11       1
  A A A             SA E                      CLAR                   1       1    1       1
MARYLY              M    CA                   CLAR E                 1       1    1       1
MA RE A             RE EE                     CLA                     1 1    1    11      1
  A CY               A E                      CLAY                   11 1    1   1        1
   M HY             CHARLES                   CLEME S                11 1    1   1        1
  EB RAH                                      CLE E S E               11     1   1        1
  EBB E             A                         CL E                   1       1    1       1
 ESS CA             LEE                       C BB                    11     1   1        1
  A                 ALFRE                     C GLEY                 11 1    1   1        1
L     A                                       C LBER                  1      1    11      1
CHARLE E                                      C LEMA                 11 1    1   1        1
R SAR A             M                         C LL S                  1      1    11      1
SARAH               EL SABE H                 C LL S                  11     1   1 1      1
BE HA E                                       C MERF R F RMALY SCH    11     1   1 1      1
    RMA                                       C CE C                  11     1   1        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 102 of 121
Exhibit B - List of FLSA Collective Members


LA SHA               A A                      C LEY               1       1    1       1
L R                  EA                       C      FF            11     1   1 1      1
LA R E              A                         C       LLY         1 1     1            1
R SE                MAR E                     C S A                1 11   1            1
A H Y               L CA                      C     E             1       1    1       1
  AMARA              AY                       C                    11     1   1        1
  HE     RE         R SE EL                   C       R             1     1      1     1
  RA S              MCG RE                    C     ER            11 1    1   1        1
FRA                                           C R A                11     1   1        1
M EL                                          C R A               1       1    1       1
LLA                                           C RRAL              11 1    1     1      1
SHA                                           C R AY               1      1    1       11
HELE A                                        C S A               11 1    1     1      1
E GE E                   SE H                 C S A R                     1            11
CA HER E                                      C R EY              1 1     1            1
S AR                LY                        C                   1       1    1       1
CLA RE                                        C -MA HE S          1 1     1    1       1
  A L                RA S                     CRA G               11 1    1     1      1
SHA                 CHR S        HER          CRA G                11     1   1 1      1
ER A                                          CRA E               11 1    1     1      1
  R EY                                        CRA F R             1       1    1       1
  ERRA                                        CREE M R             11     1   1        1
  A HLEE              AY                      CR SC               1       1    1       1
  A AL E                                      CR MAR E                    1            1
  A ASHA                                      CR M ELL            1       1    1       1
  LL                BE H                      CR C SHA            11 1    1   1        1
  E                                           CR                   1      1    1   1   1
  ELS               E                         CR                  1 1     1   11       1
L                   M                         C A RA R ERA         1      1    1   1   1
MAG ALE A                                     C ES AS              11     1   1    1   1
   E                R                         C L E ER            1       1    1       1
CHR S A             A                         C R EL              11 1    1   1        1
E Y A               MAG ALE A                 C AL S               11     1   1        1
FA A                                            A                  1      1    1   1   1
 A                   AS                         AFF                11     1   1    1   1
    A               MAR E                       A GRE              11     1   1    1   1
   LE               CABA BA                     AL E              1 1     1   11       1
MARYELLE                                        A ELS             1       1    1       1
S E HA Y                                        A A               1 1     1   11       1
  ELLY              E                           ARBY              1 1     1    1       1
EB Y                BRA         AS              ASRA H             11     1   1        1
EL ABE H            ELLE                        A S               1       1    1       1
ALASHA                                          A       S          1      1    1       1
S E HA E            HEA HER                     AY                 1      1    1   1   1
ARCA                                            E ES S R ERA       11     1   1        1
   L                                            E LA CR            11     1   1        1
  A RC                                          EA                 11     1   1    1   1
   AL ER             AMES                       EA                1 1     1   11       1
  A RCA             H                           EBL S              1      1    1   1   1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 103 of 121
Exhibit B - List of FLSA Collective Members


  YLA                                         EGRAFF               1      1    1   1    1
   MBERLY           LY                        ELGA                1       1    1        1
       A            M                         ELLAGA A             11     1   1    1    1
M CHELE                                       EL ER                11     1   1    1    1
ES HER                                        EL LLAR              11     1   1         1
LY A                S E                       E B                 1 1     1   11        1
BRA LEY             A RE                      E MA                 11     1   1    1    1
SC     Y            LEE                       E      S            1 1     1   11        1
CAR L               A                         E RA                 1      1    1   1    1
CARL                HERBY                     ER E                11 1    1   1         1
ASHA                ML                        ESA                  1 1    1    1   1    1
   L   A            SARE E E       A          ESH EL S            1 1     1   11        1
 AC ELY                                       E EA                1 1     1   11        1
       A            MAR E                      AMA        S       1 1     1    1        1
 E    FER           A GELA                     A                   1      1    1        1
  A CY              M                          A                  11      1    1   1    1
   C R                                         A                  11 1    1   1         1
SARAH                A E                       C ERS              1       1    1        1
  ER                R                          C EY                  1    1        11   11
 A E                SARAH                      C S                 1      1    1        1
 AS                  H MAS                     LL                  11     1   1 1       1
MARLA E                                        SBR                11 1    1   1         1
   A                                                 - R CE        11     1   1         1
A ELA                                               C             1 1     1    1        1
   MBERLY            A E                        B ES               11     1   1         1
ASHLEY              CHARL      E                LE                11 1    1     1       1
CA ACE                                          M G E                     1             1
MAR A                                           M G E -L E         1      1    1        1
AR H R                                            LEY              11     1   1         1
  A CY              CARYL                           ELLA           1      1    1   1    1
A                   L   SE                             A          1 1     1    1    1   1
BR EY               M RGA                         LEY             1       1    1        1
  ERE               C RBE                         LEY             1       1    1        1
  A ELA                                         S SA      S        11     1   1    1    1
Y       E           SEBR A                      SSMA              11 1    1   1         1
 ESS CA             LE GH A     AH                S               1       1    1        1
SHERYL                                            GLAS-SMAC        1      1    1   1    1
SARA                MAR E                     RASBA                11 1   1   1    1    1
BARBARA                                       RA E                1 1     1    1        1
GRACE               MAR E                     R      LLAR         11 1    1   1         1
 RA                 S ARES                      AR E               1      1    1        1
MAR                 R                           B                  11     1   1         1
SA Y                                              ES              11 1    1   1         1
  M HY                   EL                       ES               11     1   1    1    1
       A            E                             CA               11     1   1    1    1
HEA HER             L                             M RE             1      1    1        1
LE A                L                             M RE            1       1    1        1
R SAL E             A                             REE              1      1    1   1    1
BR GE               MA RA                       RA                1 1     1   11        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 104 of 121
Exhibit B - List of FLSA Collective Members


CAMER                 HA E S                     RA               1 1     1   11     1
 EGGY               L   SE                    EA S                1       1    1     1
MAL R E             A                         EARLES              11 1    1   1      1
 AS                 A H Y                     EBER                11 1    1   1      1
SHARA               LY                        EC AR               11 1    1   1      1
MARY                BE H                      EC ER               11 1    1   1      1
SABR A                                        E AR S               11 1   1   1 1    1
 H MAS                                        E AR S              1 1     1   11     1
 AMELA                                        EG A      CH        1       1    1     1
MAR                 S A LEY                   E SE HAR            1 1     1   11     1
MAR BEL                                       ELLEME              11 1    1   1      1
LA ARSH A           R SE                      ELL S               1 1     1   11     1
  AF                                          EL A                1       1    1     1
A H Y                                         EMERS               11      1    11    1
  EBRA              LY                        E GL                1       1    1     1
   C LE             BE H                      E S E               1       1    1     1
AMA A               GRACE                     ER CS               11 1    1   1      1
 H LL               MA HE                     ER S                 11     1   1      1
SHAR                B                         ER H                 1      1    1     1
MAR                 GERAL                     E A S               1 1     1    1     1
 ESS CA                                       FABBR CA ARE         1      1    11    1
 E SHA              LA YA                     FALBY               11 1    1   1      1
  LL                MAR E                     FA R                 1      1    1     1
FL RE CE                                      FASC A A            11 1    1   1      1
LA ESHA             RE EE                     FAS                  11     1   1 1    1
  ALER E              E CE                    FEL ER               1      1    11    1
   LE               A                         FEL ERS E           1 1     1   11     1
 A L                FRA C S                   FEL                  11     1   1 1    1
   RGE                 A                      FER A E             11 1    1   1      1
AR ELA                                        FERR S              11 1    1     1    1
L R                     A                     FEY A               11 1    1   1      1
LEE                                           F CARRA             1       1    1     1
   GA                                         F CH ER             1       1    1     1
R BER                   A EL                  FC                  1 1     1    1     1
 ESS CA                                       F EL S              1 1     1   11     1
A GEL                                         F G RELL            1 1     1    1 1   1
C LLEE              AL SSA                    F    EY             11      1    11    1
CAR L                                         F R                 1       1    1     1
      H             A                         F SCH               1       1    1     1
  EL                CHARLES                   F SHB E             1       1    1     1
BR A                 H MAS                    F SHER               11     1   1 1    1
AL                    H                       F ERER               1      1    1     1
  M HY                                        FLEC                1 1     1    1     1
 ELLY                                         FL RES               11     1   1      1
   R A              ELYSE                     FL    ERS            1      1    11    1
R BY                LY                        FL Y                11 1    1   1      1
  A AL E                                      F GAH               11 1    1   1      1
A ALE                   E AY E                F R                 1 1     1   11     1
MARSHA              A                         F SSE               1       1    1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 105 of 121
Exhibit B - List of FLSA Collective Members


     A HA                                     F S ER              11 1   1     1       1
L SA                                          F R ER              1 1    1    1        1
  E SHA E E                                   FRA C S              1     1    1        1
 BG E                                         FRA      S   R       11    1   1         1
 A RCA                                        FRA EL              1      1    1        1
 ERR L              ALA                       FREE MA                    1             1
 A L                REBE AH                   FR HA FF            11     1    11       1
S HA                 A ELLE                   F LLER              1 1    1   11        1
L R                 BALES                     F RL G              1      1    1        1
 ASM E              MAR E                     F SSY               1 1    1   11        1
Y LA A                                        GAGE                1 1    1    1        1
  A ER                                        GA                  1      1    1        1
   RMELA EB E                                 GA A HAR             11    1   1         1
SARAH                                         GAL S                1     1    1        1
CLA A                                         GAL C A                1   1      1      1
 AMES               BE RY                     GALL                1 1    1             1
MARY                                          GA                  11 1   1   1         1
MARG ER A                                     GARAY               1 1    1    1    1   1
CARME                                         GARC A               11    1   1         1
  A EL              A                         GARC A               1     1    1   1    1
L RA E                                        GARC A              11 1   1   1         1
REYES                                         GARC A R            1      1    1        1
  A                 AL HA S                   GARR C              1      1    1        1
BR A Y              EL ABE H                  GARR S               11    1   1         1
 A CE                E SE                     GA                  1      1    1        1
EY      E                                     GA A AY             11 1   1   1         1
R SSELL             LL Y                      GEE                 1      1    1        1
LA RA                                         GE RGE               11    1   1    1    1
RACHEL                      SE                GE RGE              11 1   1   1         1
MAR A E                                       GERG S               1     1    1   1    1
SHAYLA              RE EE                     GERMA               1      1    1        1
CAM LLE                                       GHA EM                 1   1        1    11
AAR                 MAR                       G BS                1 1    1   11        1
R CHAR              E                         G LCHR S            1 1    1        1    1
L SA                 EA                       G LMA                1     1    1   1    1
   M                                          G GRAS               11    1   1         1
SE A A                                        GA                   1     1    1   1    1
EL ABE H            HELE                      GLASS               1 1    1   11        1
 AMES               ALA                       GL S ER             11     1    1   1    1
  C RA              S A      E                GL ER                11    1   1         1
L SA                A                         G     AR             1     1    1   1    1
R BER               ALA                       G L BERG             11    1   1         1
R BER                                         G L E                11    1   1    1    1
AMEERA                                        G ME                1      1    1        1
  A ELLE                                      G ME                 1     1    1        1
FRA C SC                                      G ME                1      1    1        1
ALE A RA                                      G    ALE                   1             1
FRA                 Y EL                      G    ALE            1 1    1   11        1
   SE               L S                       G    ALE             1     1    11       1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 106 of 121
Exhibit B - List of FLSA Collective Members


S A E                                         G    ALE             11    1   1 1   1
 ESSE               RE                        G     L E           1      1    1    1
S E E               L  S                      G     MA            1      1    1    1
S E E                                         G     MA            1      1    1    1
LALCHA RA                                     G A L               1 1    1         1
MARL                                          G R                 1      1    1    1
LA        A         B                         G REE                11    1   1 1   1
R CHAR               AMES                     G RMLEY             1      1    1    1
   FFA              MAR E                     G SL E               11    1   1 1   1
   E Y                                        GRAHAM-MC H R ER    1 1    1    1    1
  E E H                                       GRA                  1     1    11   1
M CHAELA            M                         GRA CAS R           11 1   1   1     1
A AM                  SE H                    GRAY                 1     1    11   1
CE R C               YR E                     GREE                 11    1   1     1
  ERR               EL SE                     GREE                 11    1   1     1
  A YA                                        GREE -ABERCR MB E    1     1    1    1
A GELA              M CHELLE                  GREE E-H L ER        1     1    11   1
GARY                  E    S                  GREGS                1     1    11   1
SA RA               M                         GRE E               1      1    1    1
CHERYL              RA E                      GR S EA              11    1   1 1   1
A RE                L    S                    GR A                 1     1    11   1
MEL SSA             LY                        GR H S Y             11    1   1     1
CHR S      HER      S E HE                    GR SS                1     1    1    1
  EBB E             LY                        GR Y                11 1   1   1     1
E A                  ESS CA                   G ERRA               11    1   1     1
    MAR                                       G EYE                11    1   1     1
 A E                MAR E                     G     E             11 1   1   1     1
L      AY           RAE                       G RGALL             11     1    11   1
S SA                RE EE                     G R LE               11    1   1 1   1
A RA                                          G SC                 11    1   1 1   1
   LSA                                        G MA                11 1   1   1     1
LY                  A                         HAA A E             11 1   1   1     1
MAGG E              CLA RE                    HAGE                11 1   1   1     1
CARL                M                         HAGME ER             11    1   1 1   1
CAR L                                         HA RS                1     1    11   1
  LL                MAR E                     HALL                11 1   1   1     1
   C R               ERRY                     HALL                1      1    1    1
R B                 RS                        HALLAM              1 1    1   11    1
L SA                   ELLE                   HAMB RGER            1     1    1    1
R CHAR               ELS                      HAMEL               11 1   1   1     1
HE                                            HAM L               11 1   1     1   1
RH       A          GEA                       HAM L                11    1   1     1
  EL SA             M         E               HAML                11 1   1   1     1
  A A A                                       HAR G               1 1    1   11    1
 E     FER          LY                        HAR Y               1      1    1    1
A S                 AR L                      HARM                 11    1   1 1   1
  A HY              B                         HARM                11 1   1     1   1
AAR                   CH LAS                  HAR S               11 1   1     1   1
  RACY               EA                       HARR G              1      1    1    1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 107 of 121
Exhibit B - List of FLSA Collective Members


ERME RA             R                         HARR S              11 1   1     1   1
 AMES                  LL AM                  HARR S              1 1    1   11    1
 EREMY                AY E                    HARR S               11    1   1     1
   A                ES HER                    HARR S              11 1   1   1     1
   LE               LY                        HARR S              11 1   1   1     1
R BY                                          HARR S               11    1   1 1   1
  A RC              AMES                      HARR S              11 1   1     1   1
 E     FER          MEGA                      HAR                 1      1    1    1
LE S                                          HAR S               11     1    11   1
LA RA                A E                      HAR E                11    1   1 1   1
CHR S A                                       HAR B               1      1         1
CY H A              GA L                      HAR A               1      1    1    1
LY                  MAR E                     HAR                  1     1    11   1
BRA                  H MAS                    HASS                 1     1    11   1
RA ALL              SHA                       HASS                 11    1   1     1
A H Y                                         HAS GS              1 1    1   11    1
  A HA EL               SHAY                  HAYES               1      1    1    1
MAR E               L                         HAY ES              1      1    1    1
   SH A             SHA E                     HEAR E              1      1    1    1
  A CY                                        HEE EY RESSE         11    1   1     1
  A HLEE            A                         HEL                  1     1    11   1
 AC EL E                                      HE ERS               11    1   1     1
L    SE             MARGARE                   HE ERS               1     1    11   1
MAR       SHA         E SE                    HE ERS              1      1    1    1
FA MA               R                         HE R    ES BAH A     1     1    11   1
AMA A               RAE                       HE SHA              11 1   1     1   1
  A GE                 C LE                   HERBER              1      1    1    1
     S              F                         HERC LES            11 1   1     1   1
  A HLEE                                      HERGER               1     1    11   1
L    A              MARLE E                   HER CH              1      1    1    1
BE LAH                                        HER A E             11 1   1     1   1
R A                                           HER A E             11 1   1   1     1
   L                                          HERRERA             11 1   1     1   1
E AR                M CHAEL                   HERRMA              1      1    1    1
  M HY              S E AR                    H LES                1     1    11   1
   A A              MAR E                     H LL                1 1    1   11    1
R CHAR                H                       H FER                11    1   1 1   1
REG A               RE EE                     H FFMA               1     1    1    1
AMBER                                         H FFS EA             11    1   1 1   1
 AY E               EL ABE H                  H FH E               11    1   1 1   1
  RS A                E                       H GL                1 1    1   11    1
 ESS CA                                       H LBR                11    1   1     1
MEL SSA               LLERY                   H LL GSHEA          11 1   1   1     1
CARR E               EA                       H LL    AY          1      1    1    1
RACHELLE               LE E                   H MM C               11    1   1 1   1
SARA                 ABR                      H      CHA EL       1      1    1    1
 ESS CA                                       H R E                11    1   1     1
FAR ASH                                       H SSE AL BE          11    1   1     1
A RE                                          H RE                1      1    1    1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 108 of 121
Exhibit B - List of FLSA Collective Members


 ESS CA                                       H SEMA        FE L   1      1    1       1
   LE               LY                        H S                   1     1    1   1   1
BR GE E                                       H     AR             1      1    1       1
   S                 H MAS                    H     AR              11    1   1        1
MARY                ELLE                      H     AR              1     1    1   1   1
 L A                                          H     ELL- C S       11 1   1   1        1
EL ABE H            M                         H Y                  11     1    1   1   1
M CHELLE               LL AMS                 H A G                1 1    1    1       1
C R LA              LEM                       H BBAR               11 1   1   1        1
H     AR             E H                      H BBAR               1      1    1       1
A A                  E ELL                    H S                   11    1   1    1   1
S A                  A E                      H                     11    1   1    1   1
  ARE                EA                       H      ER            1      1    1       1
  RS E              R CHELLE                  H      ER            11     1    1   1   1
Y      E            EL SABE H                 H CH S               11     1    1   1   1
                    A E                       HYSM H               11     1    1   1   1
M HAME                                        BRAH M               11     1            1
SAM A                                         F HAR                11 1   1   1        1
MERCY                                         L H                  1      1    1       1
    LE A              E ES S                     CER M G A         1      1    1       1
CARMELA                                            ELL CA          11 1   1     1      1
 G R                                              AC               11 1   1   1        1
 A HY               M                         RRE                  1      1    1       1
  A                 L LL A                       ES                11 1   1   1        1
ARME R A                                       AC S                 1     1    11      1
BR EY                                          AC S                 11    1   1        1
BR A Y                C LE                     AC S                 11    1   1 1      1
CHA CEY              E                         AC S                 11    1   1 1      1
CHR S A             MAR E                      AC S                 1     1    11      1
 AMEL                                          AC S                11 1   1     1      1
 E RA                                          AC S                1      1    1       1
SHALA A             M CHELLE                   AC S                 11    1   1 1      1
 ERESA                E E CE                   AC S                 11    1   1 1      1
  M HY              C                          AC S                 11    1   1 1      1
HARRY                AMES                      AC S       R        11 1   1   1        1
 A HLEE                                        AC BS               1      1            1
ALE                 A                          AFFE                1 1    1   11       1
  A ELLE            LEE                        AMES                1 1    1    1 1     1
SA RA               LEE                        AMMAL               1      1    1       1
BARRY               L RE                       E      S            11     1    11      1
 ARE                                           E      S             11    1   1 1      1
 AM                 RAY                        E       GS          11 1   1     1      1
A AH                                            ME E               1      1    1       1
 E                                              ME E               1 1    1    1 1     1
AMA A               R H                          BE                1 1    1    1       1
CA HY               L                            H S               1 1    1    1       1
CRYS AL             LEE                          H S                11    1   1 1      1
ERE A                                            H S               1 1    1   11       1
HEA HER             LY                           H S               11 1   1   1        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 109 of 121
Exhibit B - List of FLSA Collective Members


 EREMY                  SE H                  H    S               1     1    1        1
L RE A                                        H    S               11    1   1         1
MALC LM                                       H    S              1      1    1        1
M CHELE             RAE                       H    S               1     1    1   1    1
   C LE             LY                        H    S              11 1   1   1         1
RA Y                 H MAS                    H    S               11    1   1    1    1
SHA ELLE                                      H    S               11    1   1         1
   RG A             L C LLE                   H    S              1 1    1    1        1
     S                                        H    S              1      1    1        1
A       E E                                      ES                11    1   1         1
A G S               CAL                          ES                11    1   1    1    1
C       E                                        ES               1 1    1    1        1
   Y                LY                           ES               1      1    1        1
LA RA               A E                          ES               1 1    1    1        1
LY A                                             ES               1      1    1        1
RA                                               ES                1     1    1   1    1
   MBERLEY            A                        R A                   1   1         1   1
  ERRY              LY                        AM E                 11    1   1         1
  EE                A                         ARAC A              11 1   1     1       1
   M R S                                      ARA S S             1 1    1   11        1
  HERESA            S MMER                    ARL                  1     1    11       1
   C LE             CA R A                    AR                  11 1   1   1         1
B SABA                                        AR A S L             11    1   1 1       1
  ARE               MAR E                     A                   11 1   1     1       1
CHER E                                        A EMA               11 1   1   1         1
  ALER E             EA                       EE EY               1 1    1      1      1
A RA                C                         ELLY                 11    1   1 1       1
  A HLEE                                      ELLY                 1     1    1        1
A     C             L     SE E    LE E        E E Y               11 1   1   1         1
CARR E                                        E E Y                11    1   1         1
    BY              MEL LLE                   E E Y               1      1    1        1
     YA                                       E E Y- CE           1      1    1        1
L RE A                                        E                   1      1    1        1
S ACEY                                        E CHAM               11    1   1         1
 A                  BR SS                     HABA                 11    1   1         1
 RSHA                                         HA                   11    1   1 1       1
SHAMS               S                         HA AM                11    1   1         1
M SYA                                         HRA                  11    1   1         1
MAR -AL S                                      ELY                 11    1   1 1       1
  AMELA             A                          MBRELL             11     1    11       1
CHR S E             E                           G                 11 1   1     1       1
L     A                                         G                 1 1    1             1
SA RA               LEE                         G                  1     1    11       1
  ELL               SH R                       RBY                1      1    1        1
   E Y                                        LASS                 11    1   1         1
BR CE                                         LE                  1      1    1        1
R SS                M CHAEL                   LE S                1 1    1             1
  A CY              A                         L S Y-S MAC         1 1    1             1
CRYS AL             MAE                         A E BERGER        11 1   1       1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 110 of 121
Exhibit B - List of FLSA Collective Members


 H MAS              F                                S            1      1    1     1
   LE                A HLEE                       BES             1 1    1    1     1
 RMA                LA RA                         E E             1      1    1     1
     S A                                           S A            1      1    1     1
  A ASHA            LY                            RS               1     1    1     1
LA RA               LY                            R E              11    1   1      1
MAR A E             E                             SL S Y          11 1   1   1      1
ALBER                 SE H                      RAE LE             11    1   1 1    1
GARY                M CHAEL                     RA SS             1 1    1   11     1
GE RG A                                         R      S          1      1    1     1
C LLEE              R                             EHL              1     1    1     1
HEA HER             RE EE                         HLMA             11    1   1 1    1
MA                  M RA AYSE                     R F             1 1    1   11     1
SHA                  H MAS                    LAB        Y        1      1    1     1
L SSE E                                       LAB Y                1     1    1     1
 ARE                MAR E                     LACCA               1      1    1     1
BR A                 A RC                     LA                   11    1   1 1    1
M LES               ER ME                     LAGERGRE             1     1    11    1
M CHELLE                                      LA E                 11    1   1 1    1
CH                  H                         LAM                 1 1    1   11     1
CARME                 A E                     LA E                1      1    1     1
 ESS CA             CHA                       LA      GHAM        1      1    1     1
REBECCA              EA                       LA H ER              11    1   1 1    1
GL R A              S ARR                     LA ERLE             11 1   1     1    1
CHA                                           LARSE               11 1   1   1      1
BEC Y               L                         LARS                11     1    11    1
MA HE               R BER                     LA                   1     1    11    1
 R Y                R                         LA RE CE             11    1   1 1    1
 RS                 MARGARE                   LEARY               11 1   1      1   1
       A            S                         LEE                 1 1    1    1 1   1
 AS                                           LEE                  11    1   1      1
  MM E                                        LE S                1      1          1
 ERRA CE            CARL                      LE                  11     1    11    1
 E    FER                                     LEM      E          1      1    1     1
 AMELA              MAR E                     LE                  1      1    1     1
C RR E              A E                       LE      R EA        1      1    1     1
A ABEL                                        LE ES E             1      1    1     1
CLA E               ALE                       LE S                11 1   1     1    1
  M                 MAR E                     L E HAR              11    1   1 1    1
LYLLE                                         L GGE               11 1   1     1    1
S R G               FL  ER                    L     SEY            11    1   1      1
 A HLEE             L G                       L     S              1     1    11    1
 A HLEE                                       LS                  1 1    1    1     1
  LL                                          L CHRE                     1          1
   LE               R SE                      L C                 1      1          1
  A ESSA                                      L ESCH              1      1    1     1
M CHAEL                                       L G       CE        11 1   1      1   1
 AC EL E                                      L GRA E              11    1   1 1    1
REBECCA             A                         L G                 1      1    1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 111 of 121
Exhibit B - List of FLSA Collective Members


SHA      A          M                         L                   11 1    1   1        1
BLA CA              ES ALA                    L E                  11     1   1        1
CHR S    HER                                  L E -     LFE        11     1   1    1   1
 AC EL E                ARE                   L R                 11 1    1   1        1
RAYM                                          L HA                11 1    1   1        1
 EGGY                EA                       L E BA ES            1      1    1   1   1
SA RA               L                         L ELESS              1      1    1   1   1
EL ABE H-A E                                  L ELL                11     1   1        1
  A                 M CHAEL                   L   MA              1       1    1       1
   A                RAY                       L A                 1       1    1       1
  ERE                   CE                    L CAS               1 1     1   11       1
L R                 A                         L     C              11     1   1    1   1
   YCE              M                         L           S       1       1    1       1
C S A CE            C                         L RRY               1       1    1       1
  A AL E              A                       LY CH               1 1     1            1
BRA                   A HA                    MACC MBEE           11 1    1   1        1
E EL                                          MAC AS               11     1   1 1      1
RAYM                MAR                       MALA                1 1     1      1     1
MA                  MAR E                     MALAY                1      1    1       1
A G S                                         MALECHA              1      1    11      1
ALE A               LY                        MAL       S          11     1   1 1      1
   LL AM                                      MAL E R              11     1   1        1
G ER A                                        MAL S               1       1            1
L SA                    AY                    MA      G            11     1   1        1
MAR A                                         MA          L S      11 1   1   1 1      1
MAYRA               L                         MAR                 1 1     1   11       1
RACHEL              R SE                      MAR E                1      1    1       1
BER A E E           MAR E                     MARRY               1       1            1
L RE A                                        MARSELLE            1       1    1       1
LA RA               MAR E                     MARSH                11 1   1   1 1      1
M CHAEL             LER Y                     MARSHALL            1       1    1       1
   C LE             M       E                 MARSHALL            1       1    1       1
   A E              L                         MAR                 1       1    1       1
M CHAEL              ERMA E                   MAR                  1      1    1       1
 A RC               C                         MAR                  1      1    11      1
R SEMARY              ELE E                   MAR                  11     1   1        1
SHA E                 YLER                    MAR                 1 1     1   11       1
M     CA            S                         MAR     SC             1    1      1     1
RAM                                           MAR E                11     1   1 1      1
    R HY                                      MAS                 1 1     1            1
SEA                 CHR S      HER            MA CHE               1      1    1       1
CHARMA E                                      MA H AS              11     1   1        1
R SE                M                         MAYBERRY             11     1   1 1      1
  C A               R RAY                     MAYER               1       1    1       1
SEL A               L C LLE                   MAYES               11 1    1   1        1
M CHELE                                       MA A                1       1    1       1
EB     C            A                         MCALL S ER Y RR C   1       1    1       1
BER A E E                                     MCBR E               11     1   1 1      1
S SA                E                         MCCLA                11     1   1 1      1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 112 of 121
Exhibit B - List of FLSA Collective Members


 AMES               A    RE                   MCC       ELL       1      1    1      1
 E                                            MCC RMAC             11    1   1 1     1
CARR E              C LL S                    MCC E               1      1    1      1
  EBRA              A                         MCGA                11 1   1   1       1
L A E               B                         MCGEE               1      1    1      1
R CHAR               A L                      MCG LL              1      1    1      1
 ER      A           AY                       MCG      E           1     1    1      1
E LEE                  LF                     MCHE RY             1      1    1      1
CHARL      E                                  MC AY               1 1    1    1      1
EL ABE H            A                         MC E A              1      1    1      1
 A ARA              FERLA      RA             MC E E               1     1    11     1
    RMA                                       MC E E                 1   1      11   11
  R                  RESC                     MC LEY              11 1   1   1       1
  A                    H S                    MC      EY          1      1    1      1
 A RCA              LY                        MCMA S               11    1   1       1
ASHLEY               A R CE                   MCM LL A             11    1   1       1
M CHELLE            A E                       MC EELEY            11 1   1   1       1
M CHAEL                                       MC EE               1      1    1      1
EMMA EL                                       ME    A             11     1    11     1
SHAR                                          ME R                 1     1    11     1
A GEL               G                         MELE E               1     1    11     1
 ER A               S                         MEL S               1      1    1      1
CHELSEA               A AHAM                  ME E                   1   1           1
BEA R               A                         ME       A EH Y S    11    1   1       1
LY                    ERESA                   ME H                 1     1    1      1
  A E                 AYE                     MERCER               11    1   1 1     1
ELYSE               MARY                      MESS ER              11    1   1 1     1
 AMES                 A L                     M CHAEL             11     1    11     1
 ARE                A                         M CHAEL              11    1   1       1
MAR HA                                        M LLAR              1      1    1      1
      R             SYL ES ER                 M LLER              1      1    1      1
 A HLEE             M                         M LLER               1     1    1      1
 A LA                                         M LLER              11 1   1   1       1
SC                  M                         M LLER               1     1    1      1
     GLAS                                     M LLS                1     1    11     1
SA RA               E                         M    R              1      1    1      1
R SEMAR E                                     M                    11    1   1 1     1
       A            MAR E                     M AY ES              11    1   1       1
   LL AM                                      M CHELL             1      1    1      1
 A ESSA                                       M L A                11    1   1 1     1
 A RCA                                        M L SEE RE MA       1 1    1    1      1
FL Y                EARL                      M CR EF             1      1    1      1
  A E               MAR E                     M                   1 1    1   11      1
LA R C A                                      M     A E           1 1    1    1      1
GR CEL A                M LA                  M     A             1      1    1      1
CHR S     HER                                 M     EMAY R        11 1   1     1     1
M CHAEL                                       M     G MERY         11    1   1       1
MARGAR A            M                         M       YA          1 1    1    1      1
   C LE             EL ABE H Y E E            M     S             1 1    1   11      1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 113 of 121
Exhibit B - List of FLSA Collective Members


E ER                G                         M RE                 11     1   1 1    1
   L S                                        M RE                1       1    1     1
 E A                LA A                      M RE                1       1    1     1
R H                                           M RC S               11     1   1 1    1
LEA                                           M RR S              1       1    1     1
 AM A                                         M RR S               11     1   1 1    1
SHAR A                  E SE                  M SES               11 1    1     1    1
ARLE A                                        M SS                 1      1    1     1
  AYA                                         M     L A           1 1     1   11     1
   LY               EL ABE H                  M                    11     1   1 1    1
 ARE                MAR E                     M                   1 1     1    1     1
 A CE                                         M CE                 1      1    1     1
GREG                                          M HL G              1       1    1     1
  EBRA              S                         M LLE                11     1   1 1    1
A A                                           M CL                1 1     1    1 1   1
G LBER                                        M        R           11     1   1 1    1
AR R                                          M RGA E ARE         11 1    1   1      1
ER                  LY                        M R HY              11      1    11    1
      A             M                         M RRAY              11 1    1     1    1
 AM E               LY                        M RRAY               11     1   1      1
  A A                                         M RRAY               11 1   1   1 1    1
SAM                                           M RRAY R             11     1   1 1    1
 H LL               GE RGE                    MYERS                1      1    11    1
SHAR AH                                        AMALE               1      1    11    1
EL ABE H                                       AR AE              11 1    1   1      1
CHR S                AMAL                      ELS                 11     1   1      1
AL C A                A                        E MA               11 1    1     1    1
BA                                             G YE               11 1    1   1      1
 HE                 H A G                      G YE               1       1    1     1
   C LA                                         CH L-    ER        11     1   1 1    1
A REY                                           CH LS             11 1    1   1      1
CRYS AL             R                           CH LS              11     1   1      1
 RS A               MAR E                       C SA              11 1    1   1      1
M A A                                           E                  11     1   1      1
 ELLY               A                                E            11 1    1   1      1
 AMARA              A                            R BY                     1          1
ALBER                                             A                11     1   1      1
HALEY                   E SE                     BEL               11     1   1      1
SA MAR                                            E ERE            11     1   1 1    1
CA CE                                          YA                 1 1     1      1   1
 A E                                           Y RAY              1 1     1    1     1
MA REE                  A RCA                   BR E              11 1    1   1      1
SEA                     A RC                    BR E               11     1   1 1    1
R CHAR                                          C      R          11      1          1
SHA                 R                           C      R          1       1    1     1
MAR A                                          B H S              1 1     1    1     1
MEL SSA                                        CH C                       1          1
 A RCA              R S                        GB R                11     1   1 1    1
  C R                                             M               11 1    1   1      1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 114 of 121
Exhibit B - List of FLSA Collective Members


RH      A                                     L S                 1      1    1       1
AL                                            L ER                 1     1    11      1
SA       A          A A                       L ER                 1     1    11      1
GR SELL                                       LSE                  11    1   1 1      1
LARRY                                           ALA A             1      1    1       1
 A                  A                             ES               11    1   1 1      1
 EFFREY             L  S                      R                   1 1    1   11       1
A A SABEL           GARC A E       ERE        R                    1     1    11      1
   SE H                                       R                    1     1    1       1
  L    AFEM                                   SE A                 11    1   1 1      1
SHA A                                         SMA                  1 1   1    11      1
 H MAS              AR H R                    S AL                11 1   1     1      1
M CHELLE                                         E S              11 1   1   1        1
 RE E                                         A LLA                11    1   1 1      1
MARGAR A                                      A LLA R BLES         11    1   1 1      1
GL R MAR                                      AGA                  11    1   1 1      1
MARYA                                         AGA                  11    1   1 1      1
  ALE C A           A                         AGS                 11 1   1   1        1
MAR HA              RYA                       A AS                1 1    1    1       1
BEA A                                         AR A                11 1   1   1        1
  EBRA                H LL S                  AR                  1 1    1    1 1     1
ELYSSA                                        ARE                 11 1   1     1      1
L R                 A                         ARS S               1 1    1   11       1
  EL R S            B                         AR L                 11    1   1 1      1
A H Y                 H MAS                   ASS                 11 1   1   1        1
LA                  S                         AS R                 1     1    1       1
BHAR                                          A EL                1 1    1            1
 ESS CA                                       A EL A               11    1   1    1   1
CHR S     HER       A Y                       AYA                 1 1    1   11       1
CHR S A             MAR E                     EL S                 11    1   1    1   1
    EM                                        E A                  11    1   1    1   1
CHARLE E            MAR A                     E LA                1      1    1       1
BARBARA             A                         E E ELL              1     1    1   1   1
   H                                          ERC C               1      1            1
     SAM S                                    ERE                 1 1    1   1        1
   E                                          ERE                 1      1   1        1
BE AM                                         ERE R                      1            1
  MBERLY                                      ER S                1 1    1   11       1
S E HE                                        ERLMA                1     1    11      1
M SHELLE                                      ERSA                1      1    1       1
LEE                 A RE                      E ERS               1      1    1       1
M CHAEL             E ELL                     E E                 1 1    1    1       1
S E E               E GE E                    H LL S               11    1   1        1
L LY                                           C ELL              1      1    1       1
ASHLEY              RE EE                      C E                11 1   1   1        1
MAR A                                          ECH C               11    1   1 1      1
  A CY              A                          E R A              1      1    1       1
 H MAS              M                           E E MAR           1      1    1       1
G A FRA C                                      R L                       1      1     11
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 115 of 121
Exhibit B - List of FLSA Collective Members


S SA                 A                           MA                11    1   1         1
CAS ER               A                             S R            1      1    1        1
 AMELA              S SA                         GG AL             11    1   1 1       1
LEAH                ALE A     RA                 LLAC               1    1             1
 EA E E             S SA                         L                1      1    1        1
CEL A                                              E-CHR S MA     1 1    1    1        1
M RA A              LE GH                        R ERF EL          1     1    1        1
MARY                LY E                         R                 11    1   1    1    1
R CHAR              ALE A ER                     SA A             11     1    1   1    1
    A E             M CHAEL                      SEY              1      1    1        1
MA HE               BRA                             ER             11    1   1         1
BR GE               C LE E                         GES            1 1    1    1        1
   SE H E                                           ELL            1     1    1   1    1
 AL R A             Y    E                     RA HER             11 1   1   1         1
 AMES               L  S                       RES                 1     1    1        1
 A CE               H M HREY                   R GE               11     1    1   1    1
C      E                                       R ES               1      1    1        1
 ARE                EL ABE H                   R Y H LL S         11 1   1   1         1
MAR A                                          R E E              1      1    1        1
SHERRY              LACHELLE                     GH               1 1    1    1        1
A                   CLA E E                    Y EL                1     1    1   1    1
GE RGE              L                             C               1 1    1   11        1
   HA YS                                          LES             1 1    1   11        1
BEL     A           MAR AL SA                        A A           11    1   1         1
S ACY               MAR E                     RAASCH              1      1    1        1
 AS                  E ER                     RA        CH        11 1   1   1         1
R SEA A             FAR A                     RAM ASS              1     1    1   1    1
A GELA              G                         RAM RE                 1   1        11   11
L S                 ALBER                     RAM RE               11    1   1         1
BR     EY             CH LE                   RAM S                1     1    11       1
   A E                                        RAM S               11 1   1   1         1
 AREE                                         RA        -SHEH      1     1    11       1
 AC B                                         RA EY                1     1    11       1
  ERR EL            ALLE                      RA                   1     1    11       1
HE RA               M                         RAY                 11 1   1     1       1
 ARE                                          RA E -G A M S          1   1             11
  ER                                          REA S                11    1   1         1
CA YCE               EA                       REE                  11    1   1 1       1
 A E                                          REE                        1             1
AR A A              RAE                       RE LLY               11    1   1 1       1
A GELA              HELE E                    RE AS               11 1   1   1         1
RE A A                E L E RA                RES CC A            1      1    1        1
A RE                MA HE                     REYES               1 1    1    1        1
R B                 ARLE E                    REY L S             1      1    1        1
B BB E              M CHELE                   R CE                11     1    11       1
MARY                 A E                      R CH                1      1    1        1
 A RCA                                        R CHAR S            1      1    1        1
A S                                           R C AR               11    1   1         1
 EFFREY                                       R AGH               1      1    1        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 116 of 121
Exhibit B - List of FLSA Collective Members


H LLY               E                         R GGS                11    1   1    1   1
 A CE               L                         R LEY                11    1   1    1   1
 A                                            R LEY               1 1    1    1       1
CHERYL              B                         R MS A               11    1   1        1
ALMA                LE C A                    R AS                 1     1    1   1   1
CAR L               L   SE                    R SHELL              11    1   1    1   1
A G                                           R ERA                1     1    1   1   1
A RE E                  YCE                   R ERA               11 1   1   1        1
   SE                                         R ERA                11    1   1    1   1
YA H RA             SA                        R ERA               1 1    1    1       1
A                     SE                      R ERA ELE           1 1    1    1       1
SYE                 SAA                       R                   1      1            1
E Y A               MAR E                     R ACH               1 1    1   11       1
 AC EL E            RE EE                     R ACH               1 1    1    1 1     1
BRE A               A                         R BER S             11 1   1   1        1
CAR LY              MARY                      R BER S              1 1   1    11      1
CEL A               H                         R BER S             1 1    1   1 1      1
  EC A              A                         R BER S             11 1   1     1      1
MARC                L    S                    R BER S             11 1   1            1
MAR E                                         R BER S             1      1    1       1
 ERR -A                                       R BER S              11    1   1        1
    LL AM           CHARLES                   R BER S             1      1    1       1
CRYS AL             A                         R B S               1      1    1       1
GE E                  A                       R B S               11 1   1   1        1
SARA                   R Y                    R C EFELLER          11    1   1        1
A                                             R RG E               11    1   1    1   1
H G                                           R RG E              11 1   1   1        1
 EFFREY                                       R RG E               1     1    1       1
MARC S                                        R RG E              11 1   1   1        1
MEL SSA                                       R RG E               11    1   1    1   1
MAR A               BEA R CE                  R ESSELE             1     1    1   1   1
M CHAEL              AMES                     R GERS               1     1    1       1
M      CA                                     R GERS              11 1   1   1        1
MARGAR A                                      R MA                11 1   1   1        1
 ELLY                                         R MA                1      1    1       1
   A A                  A R CE                R ME                1 1    1    1       1
 AMMY                                         R ME                 11    1   1    1   1
  EB RAH            S                         R AL                 11    1   1        1
 E H                LA R M                    R ER                1 1    1    1       1
   SE H             FRA C S                   R SE                11 1   1   1        1
   E Y              FA H                      R H                 1      1    1       1
SHELLY              GAR ER                    R HHAAR             1      1    1       1
 A RCA                                        R YS ER              1     1    1       1
BE Y                ELA E                     R BE                 11    1   1    1   1
 RMA                E                         R     GRE            11    1   1    1   1
   AL ER                                      R SSELL             11     1    1   1   1
MA REE              MAR E                     R SS                1      1    1       1
  RG A                                        R A                 11 1   1   1        1
CAR L               A                         RYA                 11 1   1   1        1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 117 of 121
Exhibit B - List of FLSA Collective Members


GAYA E                                        SAA A                   11    1   1 1       1
L SA                                          SA G                    1     1    11       1
   L   A            GRAY                      SAFER                  11 1   1   1         1
     A                                        SA E                   11 1   1     1       1
L A                                           SALAH                  1      1    1        1
CARL S                                        SALAS                   11    1   1 1       1
S ACEY               EA                       SALBERG                1      1    1        1
  MBERLY            R SE                      SAL S                  1      1    1        1
 A E                LY                        SAL                     11    1   1 1       1
  A EL                                        SAL A R                 11    1   1         1
 RS E                                         SAM LE                  11    1   1 1       1
R SH A              HA EEFAH                  SAM ELS                1      1    1        1
CA HER E                                      SA CHE                  11    1   1         1
 RMA                L    A                    SA CHE                 1 1    1    1        1
 AR A                                         SA CHE                 1 1    1    1        1
 A YA               RE EE                     SA ERS                 1      1    1        1
SA RA               M                         SA EY-E AR S           1      1    1        1
    RS                                        SA AG ERE              1      1    1        1
LA Y                                          SA LLA                    1   1      11     11
  C RA              A                         SA AGE                  11    1   1         1
ALFRE                                         SCACCE                  1     1    11       1
MARY                  RG A                    SCARLE                 1      1    1        1
   H                 A                        SCHA                    11    1   1         1
 EFFERY             ALBER                     SCHAFFER               1 1    1   11        1
 ESS CA             CA HER E                  SCHALLH R              1      1    1        1
E AR                                          SCHERL                 1 1    1    1        1
 EFFREY             SC                        SCH EL E                11    1   1 1       1
MA Y                BE H                      SCH FFER               11 1   1   1         1
 A CE               F                         SCH R F RMERLY   ELL   1      1    1        1
 A HER E                                      SCHLE ER               1      1    1        1
A REA                                         SCHLEMME               11 1   1     1       1
M CHAEL             R BER                     SCHL CH G              11 1   1   1         1
BE ERLY                                       SCHM E ER              1 1    1   11        1
L SA                MAR E                     SCH E HAL              1 1    1    1        1
R S A                                         SCH LER                 11    1   1 1       1
CHR S E             MAR E                     SCH A ER               1      1    1        1
S E E               LA RE CE                  SCH AR                 1      1             1
A H Y                                         SC                     1      1   1    1    1
GA                  M                         SC                     1      1    1        1
 E YA A              ER                       SC                     1      1    1        1
A RL                RE E M CHELLE             SEABR                  11 1   1   1         1
   RR                                         SEAY                   1 1    1    1    1   1
  ARLA              MAR E                     SEBBE S                 11    1   1    1    1
MEL SSA             A                         SEG RA                 11 1   1   1         1
  A A               C                         SERRA                  1      1    1        1
FL RA                                         SE AYESH               1      1    1        1
E GE E                                        SE                     11 1   1   1         1
SEYE                YASHAR                    SHAYES EH              1      1    1        1
  A                                           SH RLEY                 11    1   1    1    1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 118 of 121
Exhibit B - List of FLSA Collective Members


SHERESE                                       SH R ER              11     1   1       1
  A HAR E           H LL                      SH MA ER            11 1    1   1       1
H LLY                ER A                     SH R C              11      1    11     1
   SE H                                       S EL GER R          1       1    1      1
  RACY              LY                        S MM S               1      1    11     1
L R                 A                         S A                 1       1    1      1
LA A                 EA                       S S                  11     1   1 1     1
   A E              MAR E                     S ALBA               11     1   1       1
   C LE             S                         S ER                11 1    1     1     1
LESL E              A                         SLA AS               11     1   1       1
  E SE              ELA E                     SM G ELS             1      1    11     1
SA RA               LEE                       SM LEY               11     1   1       1
CHR S E             RAE                       SM H                11 1    1   1       1
GL R A              G                         SM H                1       1           1
  AYLA              M CHELE                   SM H                1       1    1      1
  ESHA              M                         SM H                1       1    1      1
L     SE                                      SM H                 11     1   1 1     1
M CHAEL             SHA E                     SM H                11 1    1     1     1
  AMELA             S E                       SM H                 11     1   1 1     1
SHAR                A                         SM H                 1      1    1      1
  A RCA             A                         SM     E             11     1   1       1
S RESSA             R                         S      E            11 1    1   1       1
CA HER E            M CHELE                   S GG E              11      1    11     1
  A ESSA             A RCA                    S LA                11 1    1     1     1
 CL A                                         S L M               1 1     1    1      1
MAR A               ALE A                     S RA                1       1    1      1
CHR S                                         S                   1       1    1      1
  ERA                                         S    H ELL           11 1   1   1 1     1
MAR A               A                         S EA S              11 1    1     1     1
  EL A               ASHA                     S E GH               11     1   1 1     1
MARGARE                                       S RE ER             1       1    1      1
ELA AH                                        S GERMA              11     1   1 1     1
  LL                                          S AM ER             1       1    1      1
REG A                                         S A E               1       1    1      1
  A R A             LA R CE                   S A LEY              11     1       1   1
CAR E               A                         S AR E               11     1   1       1
  ERESA               A A                     S ARL                11     1   1 1     1
BER A                 CH L                    S A E               1 1     1    1      1
MELA EE                                       S EFFY              11 1    1     1     1
BRA                 GERAL                     S E GEL-LEBLA C     1       1    1      1
 L A                                          S E HE S             1      1    11     1
S E HE              M CHELL                   S ERL G              1      1    11     1
ER                  EL ABE H                  S E E               1       1    1      1
AL C A              MARLEE                    S E E S              1      1    11     1
A SHA                                         S E AR -CAR E ER            1           1
BR A Y              LY                        S RE                11 1    1     1     1
SA RA               A                         S RACC A            1 1     1    1      1
   A E              M                         S RA                 1      1    1      1
LA RA                                         S R BE-    MA       11 1    1     1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 119 of 121
Exhibit B - List of FLSA Collective Members


  AH M                                        S ARE R                   11     1   1 1    1
GERMA E             R                         S BLE E                   1      1    11    1
CA HLEE                                       S ESSER                   11     1   1 1    1
BRA Y                                         S H RE E                  11     1   1      1
MARYAL CE                                     S LL A                   1 1     1      1   1
REBECCA             LY                        S LL A                   1 1     1   11     1
M M                                           S     AREH               11      1    11    1
  A L                                         S EE EY                   1      1    11    1
SHERMA                                        S EE EY                  11 1    1     1    1
L SA                A                         S E EY                    11     1   1 1    1
ABBEY               LA RE                     SYL ES ER                 11 1   1   1 1    1
CA HER E                                        AGAR S                 1 1     1    1     1
ELL                 R                           ALA ERA                1 1     1   11     1
MARY                 ASHM R                     ALLMA GE                11     1   1 1    1
   A A              LY                          ALMA GE                11 1    1   1      1
MARC A                                          A E-SMALL               1      1    1     1
  E                                             AYL R                   1      1          1
LA-AS A                                         AYL R                  1 1     1    1     1
  E A               RE AE                       AYL R                  11      1    11    1
    ME A              C LE                      AYL R                  1       1    1     1
 AC EL E            S E                         EM                     11 1    1   1      1
GREG RY              AR                         ERRY                   11 1    1   1      1
SHAR F              M                           ERRY                    11 1   1   1 1    1
S E HA E                                        ERRY                   11 1    1      1   1
 E     FER                                      ER                      1      1    11    1
  AY BE                                         ES AMARC               11 1    1   1      1
   AR L E                                       HA                     11 1    1   1      1
MARY                 E SE                       HE      S   L S   ES    11     1   1      1
 E     FER          M                           H MAS                  11 1    1     1    1
LA ER                                           H MAS                   11     1   1 1    1
S SA                A                           H M S                   1      1    11    1
  A CY                                          H MS                   11 1    1   1      1
 E     FER                                       RA                     1      1    1     1
  ES RA             ER                              ALA                 1      1    1     1
  E RA              LE GH                          MEY                 11 1    1   1      1
C ARA                                                E                  11     1   1      1
MARG                LY                            RRES                 11      1    11    1
MAR BEL                                           RRES                  11     1   1      1
S     A             Y                              AR-HERE A           11 1    1   1      1
MARGAR A                                           ES                  11      1    11    1
S E E                                                 S                1 1     1    1     1
L SA                                                                   11 1    1   1      1
 A ME                                          R     LL                1       1    1     1
RA LE               B                              C ER                 11     1   1 1    1
   M HY                  H                         C ER                1       1    1     1
MEL SSA                 EE                         LL S                 11     1   1 1    1
A GELA                                             R ER                11 1    1     1    1
FRA C E             MAR E                          R ER                 11     1   1 1    1
    LL AM           LE    ER                       R ER                1       1    1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 120 of 121
Exhibit B - List of FLSA Collective Members


SC                     H                      YRALA                11    1   1      1
LY                  MAR E                     YRRELL              1      1    1     1
   E Y              M CHELLE                         ES ES         11    1   1      1
S E HA E            A                         RBA                 1      1    1     1
CHR S A             M CHAEL                   R AHL               11 1   1     1    1
EL ABE H            A E                       SA Y S               1     1    11    1
   S                  YLE C LL                AL E                1      1    1     1
 ERESA                 EY                     A AMME               11    1   1 1    1
 AMES               E                         A       ER          1      1    1     1
G A                 LEA E                     A E A                1     1    1     1
G R A                                         AS ES                      1          1
H E                 ELLE                      A GH                 11    1   1 1    1
  E A               FA L                      A R - RES           1      1    1     1
  A A                                         ELAS E              11 1   1   1      1
A GELA              M                         ELE                  1     1    1     1
 A A                B                         EL     A            1      1    1     1
CA L                    C LE                  E     RELLA          1     1    1     1
R SALBA                                        AS                 1      1    1     1
     AL               ERE                      CH                  11    1   1 1    1
FRA C S                                        ERA                 11    1   1 1    1
  A EL                                         LLA                11 1   1   1      1
 ESS CA             ALE                        LLAL B S           11 1   1   1      1
F RRES              SE H                        S                 1 1    1    1     1
EL B E A                                       ALE S A            1 1    1          1
MARSHA              LY                         AL ER              1      1    1     1
MEL SSA                Y                       AL ER              1 1    1   11     1
S E E                  LL AM                   AL ER              11 1   1   1      1
 RS A               LEAH                       ALLER               1     1    11    1
CA       RA         M                          AL                  1     1          1
CE CA               M                          AR                 11     1    11    1
   S                MA HE                      AR                  11    1   1      1
A GEL               A                          ARE                 1     1    11    1
 A CE                 E SE                     ARRE               1      1    1     1
MAR                                            ARRE               1 1    1          1
  E RA              CALL E                     ASH G               11    1   1      1
LESL E                                         A     S            1      1    1     1
 AYLA               RE E                       A S                11 1   1      1   1
SHA                 ASHLEY                     A GH               11 1   1   1      1
R CHAR               E   S                     AY E R              1     1    11    1
S E E                                          E GEL               1     1    11    1
   E Y              L                          E SS               11 1   1     1    1
   A E              L S                        E SSMA             1      1    1     1
CHR S                 RLEY                     ELCH               1      1    1     1
S E E               LAR ELL                    ESLEY              1      1    1     1
L SA                EL ABE H                   ES                  11    1   1 1    1
    RR E                                       ES BR              1 1    1   11     1
SHAR                                           EYER               11     1          1
 E     FER                                     HALE                11    1   1 1    1
    RMA                                        HALER              1 1    1    1     1
          Case 1:13-cv-13142-ADB Document 369-3 Filed 07/20/20 Page 121 of 121
Exhibit B - List of FLSA Collective Members


A RA                    A       E               HEELER            11 1   1     1    1
A RE E                                          H E               1      1    1     1
   M HY               H                         H E               1      1    1     1
 AM E                AYL R                      H EH SE            1     1    11    1
    H               E                           H      G          11 1   1   1      1
M CHAEL                                         H L C              11    1   1 1    1
  ERESA               M E                        H M LL            1     1    1     1
SARAH               MAR E                        LC               1      1    1     1
MAR A               M                            L S              11 1   1     1    1
ALE S                                            LL AMS           1 1    1          1
AL                                               LL AMS           1      1    1     1
AR L                                             LL AMS              1   1      1   11
  EBRA              L                            LL AMS            11    1   1 1    1
LA A                                             LL AMS            11    1   1      1
     A                                           LL AMS           1      1    1     1
S E E                   ERRY                     LL AMS            11    1   1      1
    LL AM                SE H                    LL AMS           1      1          1
SA RA                                            LL S              11    1   1 1    1
LY AE                EA                          LS               11 1   1     1    1
SH LA A             S                            LS               11 1   1     1    1
LEA E                 C LE                       LS      LREY      1     1    1     1
CA HER E            GRACE                            M LLER       1 1    1          1
MAR                 E M                             EREGG          11    1   1 1    1
REEC A                                            CHER             11    1   1 1    1
ALYSSA              M CHELLE                        ES            11 1   1   1      1
L     A             A                             LFE             1      1    1     1
   FFA Y            SHAR E                            S           1 1    1    1     1
M      CA           LE GH                                R H       11    1   1 1    1
 A CE               L                           R GH              1 1    1   11     1
LY E E              A                           R GH               1     1    11    1
R SE                MAR E                       R GH              11 1   1   1      1
SHA                 M CHAEL                     R GH              1 1    1   11     1
SAM EL                                          YA                 1     1    11    1
  A EL                                        YALLEY              11 1   1     1    1
S SSA E                                       YEE                 1 1    1    1     1
CAR L               A                         Y      G            1      1    1     1
R B                 R                         Y      G             1     1    1     1
  S AL                                         ABAL                11    1   1      1
EL ABE H            A       E                  ABB                1      1    1     1
    MMY                                        AH LA                1    1     1    11
  A R               MARY                       A A                11 1   1   1      1
SC                   HL                        A ERS              1      1    1     1
CY H A              A                          ELLMER             1 1    1    1     1
CHAR A              S E                         EGLER              11    1   1      1
  EB RAH                                        ERE BERG          1 1    1          1
 AMES                   SE H                   L                   11    1   1      1
